UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-59114 HEALTHIENT, INC. (Exact name of small business issuer as specified in charter) Nevada 33-0730042 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 15132 Park of Commerce Blvd., Jupiter, Fl (Address of principal executive offices) (Zip Code) (561) 935-6449 (Issuer's Telephone number, including area code) (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports,), and (2) has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesþNo¨ Indicate by check mark whether the registrant is a larger accelerated filer, an accelerated filer , a non-accelerated filer, or a smaller reporting company. See the definitions of "larger accelerated filer" and "smaller or a smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated Filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yeso No þ Indicate the number of shares of the registrant's common stock outstanding of each of the insurer's common stock, as of the latest practicable date. As of February 8, 2012 -66,354,771 shares. HEALTHIENT, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED DECEMBER 31,2011 TABLE OF CONTENTS PAGE PART I. FINANCIAL INFORMATION 3 Item 1.Financial Statements 3 (a)Consolidated Balance Sheets 4 (b)Consolidated Statements of Operations 5 (c)Consolidated Statement of Shareholders' Equity (deficit) 6 (d)Consolidated Statements of Cash Flows (e)Notes to Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 22 PART II. OTHER INFORMATION 23 Item 1.Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3.Defaults On Senior Securities 32 Item 4.[Reserved] 32 Item 5.Other Information 32 Item 6. Exhibits 32 SIGNATURES 33 2 PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The accompanying unaudited financial statements of Healthient, Inc. (the "Company"), have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q. Accordingly, these financial statements may not include all of the information and disclosures required by generally accepted accounting principles for complete financial statements. The interim financial statements should be read in conjunction with the annual financial statement for the year ended June 30, 2011 included in the an 10-K filed October 13, 2011.In the opinion of management, the accompanying unaudited financial statements contain all adjustments necessary to fairly present the Company's financial position as of December 31, 2011 and its results of operations and its cash flows for the six months ended December 31, 2011 and 2010. 3 Healthient, Inc. ConsolidatedBalance Sheets (Unaudited) December 31, June 30, ASSETS Current Assets Cash $ $ Inventory Deposits and prepaid expenses Total Current Assets Property and Equipment Website costs (net of accummulated amortization) License to produce drink (net of accumulated amortization) - Computers and furniture (net of accumulated depreciation) Total Fixed Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS'EQUITY(DEFICIT) Current Liabilities Accounts payable $ $ Payroll taxes Directors' fees - Stock subscription payable - Officer loans Total Current Liabilities Stockholders'Equity (Deficit) Preferred stock, $0.001 Par value, 25,000,000 authorized: No shares issued - - Common stock, $0.001 par value: 200,000,000 shares authorized, 66,284,771 and 52,425,681 shares issued andoutstanding at December 31, 2011 and June 30, 2011, respectively Additional paid-in capital Deficit accumulated in Development stage ) ) Deficit accumulated from operations ) - Total Stockholders' Equity ) Total Liabilities and Stockholder's Equity $ $ The accompanying notes are an integral part of these financial statements 4 Healthient, Inc. Statement of Operations (Unaudited) For the six months ended December 31, 2011 For the six months ended December 31, 2010 For the three months ended December 31, 2011 For the three months ended December 31, 2010 Revenues $ $
